                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

DOROTHY FISHER,

       Plaintiff,

v.                                                       Case No. 6:17-cv-574-Orl-37TBS

GREGORY WHITLOCK; and
AUTHORHOUSE, LLC,

      Defendants.
_____________________________________

                                          ORDER

       Plaintiff, proceeding pro se, returns seeking leave to proceed in forma pauperis on

appeal a second time (Doc. 33 (“IFP Motion”)), as her first attempt was denied because

she lacked a good faith basis to appeal and because her notice of appeal was time barred

(see Docs. 26, 27, 28). On referral, U.S. Magistrate Judge Thomas B. Smith again

recommends that the Court deny the IFP Motion for the same reasons: (1) no basis for a

good faith appeal exists because Plaintiff failed to file a complaint that properly alleged

subject matter jurisdiction over her claims despite multiple opportunities; and (2) any

appeal by Plaintiff now is time barred. (Doc. 34 (“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court finds that the R&R is due to be adopted in its entirety.

                                             -1-
      Accordingly, it is ORDERED AND ADJUDGED as follows:

      1.     U.S. Magistrate Judge Thomas B. Smith’s Report and Recommendation

             (Doc. 34) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.     The Court certifies that Plaintiff’s appeal is not taken in good faith.

      3.     Plaintiff’s motion for leave to proceed in forma pauperis on appeal (Doc. 33)

             is DENIED.

      4.     Plaintiff is cautioned that any future motions to proceed in forma pauperis

             on appeal will be deleted from the docket and returned to her without

             consideration. Plaintiff has twice been given the opportunity to object to the

             recommendations for the denial of her motions to proceed in forma pauperis

             on appeal and has failed to do so. She cannot circumvent the proper

             avenues to raise her challenges to these denials by filing new motions.

      DONE AND ORDERED in Chambers in Orlando, Florida, on February 20, 2019.




Copies to:

                                            -2-
Pro Se Party




               -3-
